                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                                3:19-cv-272-MOC-DSC

PHILLIPS NORTH AMERICA, LLC,        )
                                    )
            Plaintiff,              )
                                    )
vs.                                 )
                                    )
                                    )                       ORDER
                                    )
DALE E. DOROW,                      )
WILLIAM M. GRISWOLD,                )
                                    )
            Defendants.             )
____________________________________)

       THIS MATTER comes before the Court on Plaintiff’s Motion to Strike Affirmative

Defenses. (Doc. No. 25).

       Plaintiff’s Motion to Strike Affirmative Defenses, (Doc. No. 25) is DENIED for the

reasons stated in Defendants’ brief in opposition to the motion.

       IT IS SO ORDERED.



     Signed:
       :     January 13, 2020
